Citation Nr: 1740829	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder has been received.

3.  Entitlement to an increased (compensable) disability evaluation for the service-connected bilateral hearing loss.

4.  Entitlement to a disability evaluation in excess of 10 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from July 1999 to August 2003, including service in Iraq.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied the claims on appeal.

In May 2016, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  The transcript of that Travel Board hearing is associated with the claims file.  

The Board notes that the RO issued a rating decision, in July 2016, in which the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder, was denied.  In July 2017, the Veteran submitted a timely notice of disagreement (NOD) as to that rating.  However, a review of the claims file reveals that the RO is addressing this NOD; thus, the Board declines jurisdiction of this issue at this time. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for the left knee disability is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2016, the Veteran withdrew his appeal as to the issue of entitlement to service connection for a right shoulder disorder.

2.  In May 2016, the Veteran withdrew his appeal as to the issue of whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder had been received.

3.  In May 2016, the Veteran withdrew his appeal as to the issue of entitlement to an increased (compensable) disability evaluation for the service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal by the Veteran of his Substantive Appeal have been met in relation to the issue of whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a low back disorder has been received have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal by the Veteran of his Substantive Appeal on the issue of entitlement to an increased (compensable) disability evaluation for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

During the May 2016 Travel Board hearing held at the RO, the appellant and his representative stated on the record that the issues of entitlement to service connection for a right shoulder disorder and a low back disorder (new and material evidence basis) were being withdrawn.  The appellant and his representative also stated on the record that the issue of entitlement to an increased disability evaluation for the service-connected bilateral hearing loss was being withdrawn.  Those oral statements, when transcribed, became a "writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, the Veteran's appeal for the issues of service connection for a right shoulder disorder and a low back disorder were withdrawn.  Likewise, the Veteran's appeal for the issue of entitlement to an increased (compensable) disability evaluation for the service-connected bilateral was withdrawn.  See 38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to these three issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal as to any one of those three claims.  Therefore, the issue of entitlement to service connection for a right shoulder disorder, as well as the issue of whether new and material evidence has been received in relation to a claim for service connection for a low back disorder and the issue of entitlement to an increased (compensable) disability evaluation for the service-connected bilateral hearing loss are all dismissed, without prejudice.


ORDER

The Veteran's appeal as to the issue of entitlement to service connection for a right shoulder disorder is dismissed.

The Veteran's appeal as to the issue of whether new and material evidence has been received in relation to a claim for entitlement service connection for a low back disorder is dismissed.

The Veteran's appeal as to the issue of entitlement an increased (compensable) disability evaluation for the service-connected bilateral hearing loss is dismissed.


REMAND

As a general matter, VA is required to obtain pertinent medical treatment records because such records could reflect the extent and severity of any claimed disability.  Review of the evidence of record in this case reveals that VA treatment records dated after December 2012 have not been included in the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, on remand, all VA medical treatment records dated from December 2012 onward must be obtained and associated with the claims file.  Any outstanding pertinent private medical treatment records should also be obtained.

The Board must determine whether there is any basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes that the Veteran is currently rated for his left knee disability under the provisions of Diagnostic Code 5260, limitation of flexion of the leg.  As noted in the report of the VA medical examination conducted in June 2016, the Veteran is status post reconstruction of his anterior cruciate ligament and he demonstrated left knee joint instability.  However, the examiner did not state the severity of that instability.  In addition, the report of the VA joints examination conducted in March 2007 states that the Veteran had undergone a lateral menisectomy and plica resection in September 1996 (prior to service entrance).  But there is no indication in any rating decision, SOC or SSOC that assignment of a separate evaluation based on left knee instability has been considered.  Furthermore, no description of what left knee symptomatology is associated with the residuals of the September 1996 knee surgery has been included in the report of any VA examination.

The Veteran was last afforded a VA knee examination in June 2016.  The Veteran intimated in his May 2017 Travel Board hearing testimony that the left knee disability had worsened.  In addition, a precedential opinion that directly impacts this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The June 2016 VA examination report does not reflect full compliance with Correia.  

Accordingly, the Board finds that a new VA examination is required.  The examination must also include findings related to the extent and severity of the left knee instability, as well as a description of any currently manifested residuals of the pre-service (1996) left knee surgery.  

Therefore, to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following: 

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for left knee problems since October 2010.  After securing any necessary releases, obtain all outstanding records. 

In particular, obtain VA treatment records dated from December 2012 onward.

3.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current left knee pathology.  All pertinent evidence in the electronic file must be made available to and reviewed by the examiner, to include the Veteran's lay statements and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The examiner must describe to what extent, if any, the Veteran has any left knee pathology or reduced function in the left knee, including any associated gait impairment.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left knee disability.  If so, each of those limitations should be set forth in detail. 

After physically evaluating the Veteran, the examiner must:
      a) Provide the Veteran's range of motion findings for extension and flexion of the knees.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing for each knee;

      b) Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the left knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner must portray any additional functional limitation of the left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report;

      c) Provide an opinion as to what left knee symptomatology is associated with the residuals, if any, of the 1996 lateral menisectomy and plica resection.  

      d) Specific findings must be made with respect to the extent and severity of any left knee instability.

5.  Upon receipt of the VA examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2.

6.  After completing the above actions and any other indicated development, readjudicate the increased rating claim.  This adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories and Diagnostic Codes; 38 C.F.R. §§ 4.40, 4.59; Esteban v. Brown, 6 Vet. App. 259 (1994); DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart v. Mansfield, 21 Vet. App. 505 (2007); and Correia v. McDonald, 28 Vet. App. 158 (2016).

7.  If the claim on appeal remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative and they must be allowed an adequate opportunity to respond. 

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


